



COURT OF APPEAL FOR ONTARIO

CITATION: Koohestani v.
    Mahmood, 2015 ONCA 56

DATE: 20150129

DOCKET: C58033 & C58925

Epstein, van Rensburg and Benotto JJ.A.

BETWEEN

Amir Houshang Koohestani
and Canada Limousine Inc.

Plaintiffs (
Respondent
)

and

Shahid Mahmood and Ajaz Ali

Defendants (Appellants)

James S. G. Macdonald, for the appellants

R. Douglas Elliott and Ruzbeh Hosseini, for the
    respondent

Heard: September 22, 2014

On appeal from the order of Justice Lois B. Roberts of
    the Superior Court of Justice, dated December 12, 2012, and from the order of
    Justice James M. Spence of the Superior Court of Justice, dated November 7,
    2013.

Epstein J.A.:

OVERVIEW

[1]

Canada Limousine Inc. is a car-for-hire business that provides limousine
    transportation.  Since 2005, the respondent, Amir Houshang Koohestani, and the
    two appellants, Shahid Mahmood and Ajaz Ali, have been the companys only
    shareholders.   In 2011, relations among the three shareholders broke down.
    Lawyers became involved.  The respondent and the company sued the appellants. 
    In the course of this litigation an order was made awarding the respondent
    damages based on the appellants breach of an interim agreement into which the
    shareholders had entered.  A further order was made, that, among other things,
    struck out the appellants statement of defence for their failure to pay the
    amounts they owed under the first order.  The appellants appeal both orders.

[2]

When the dispute arose, Canada Limousine owned five vehicles - three
    sedans, a stretch limousine, and a sport utility vehicle (SUV).  Each of the
    sedans was driven exclusively by one of the three shareholders.  Each shareholder
    treated his sedan as his own vehicle.    The stretch limousine and SUV were driven
    by all of the shareholders as well as by drivers on contract with Canada
    Limousine.

[3]

On January 19, 2011, the appellants held a shareholders meeting in the
    respondents absence and removed him as director and officer of the company.

[4]

On January 28, 2011, the respondent commenced an action against the
    appellants, naming himself and Canada Limousine as the plaintiffs.
[1]
The statement of claim seeks over $680,000 in damages, alleging unjust
    enrichment, breach of fiduciary duty, breach of confidence and
    misappropriation.

[5]

The three shareholders attended a case conference and entered into an
    interim agreement dated February 16, 2011. The agreement provided that an
    accountant would be retained to perform an audit and valuation of Canada Limousine,
    the appellants would ensure that client calls were dispatched to the respondent
    fairly and equally, the respondent would have unrestricted access to the stretch
    limousine and the SUV to attend to these calls, none of the shareholders would
    divert business away from Canada Limousine and all three shareholders would act
    in good faith and in a commercially reasonable manner in executing the terms.

[6]

Canada Limousine was not a party to the interim agreement.

[7]

The trial was scheduled to commence before Roberts J. on September 24,
    2012.  However, the parties were not prepared by that date and insufficient
    time had been set aside for the matter to be heard.  Roberts J. therefore adjourned
    the trial on terms primarily relating to the production of expert reports and
    additional financial information.   The trial has not yet taken place.

[8]

At the appearance on September 24, 2012, counsel for the respondent asked
    Roberts J. to hear a motion for partial summary judgment on the issue of
    whether the appellants had breached the interim agreement.  The allegations considered
    by Roberts J. were that the appellants had: i) withheld amounts owed to the
    respondent for his work as a driver for Canada Limousine from January to June
    2011, ii) dispatched client calls unfairly, and iii) diverted Canada
    Limousines business to themselves.   A notice of motion was not served or
    filed.

[9]

With the consent of both parties, Roberts J. decided to hear the motion
    on the basis that it would begin the next day and that any evidence given would
    also apply to the trial.  The hearing lasted four days. The respondent and one
    of the appellants, Mr. Ali, testified.

[10]

In
    reasons released December 12, 2012, Roberts J. found there was no genuine issue
    for trial concerning the appellants breach of the interim agreement in their failing
    to pay the respondent certain amounts owed to him.   Roberts J. ordered the
    appellants to pay the respondent $4,583.75 in damages, with further amounts to
    be considered when more information, specified in the reasons, was provided to
    the court.

[11]

In
    the months that followed, Roberts J. issued several endorsements affirming her
    December 12, 2012, order and adding further details to it. On March 13, 2013,
    Roberts J. finalized the amount of damages the appellants owed the respondent
    for their breach of the interim agreement in the amount of $6,613.66.  She also
    awarded costs to the respondent on a partial indemnity scale in the amount of $8,580.65,
    inclusive of disbursements and HST.

[12]

Ultimately,
    on November 6, 2013, Roberts J. settled the December 12, 2012, order.  She confirmed
    that the language she used in her December 12, 2012, order was accurate such that
    the appellants were personally liable to pay the respondents damages and costs
    because it was they, not Canada Limousine, who were parties to the interim
    agreement and who were found to have breached it.

[13]

Earlier
    in 2013, on July 22, the respondent had moved for an order striking out the
    appellants statement of defence for failure to pay the damages and costs
    awarded to the respondent pursuant to the December 12, 2012 order of Roberts
    J., as subsequently modified.  In response, the appellants moved to vary the order
    of Roberts J. to allow for a set-off of monies they alleged the respondent owed
    by to Canada Limousine. The appellants also moved for leave to amend their
    statement of defence to advance a counterclaim and for an adjournment of the
    motion.  The motion came before Spence J.

[14]

Spence
    J. refused the adjournment request and heard the two motions on November 7,
    2013.  The same day, Spence J. allowed the respondents motion and struck the
    appellants statement of defence.  He also dismissed the appellants motion to
    vary Roberts J.s order and advance a counterclaim. Substantial indemnity costs
    in the amount of $32,000, inclusive of HST, plus disbursements were awarded to
    the respondent.

[15]

The
    appeal of Roberts J.s order was initially filed in the Divisional Court.  By
    order dated May 20, 2014, Hourigan J.A. transferred that appeal to this court
    to be heard together with the appeal of Spence J.s order.  In their appeal of
    the order of Roberts J. the appellants submit that the motion judge erred by hearing
    the motion for partial summary judgment in the face of procedural
    irregularities and by concluding that they breached the interim agreement. The
    appellants submit that Spence J. erred in striking their defence as the
    circumstances did not warrant such a harsh remedy.  They also argue that Spence
    J. erred in refusing to allow them to amend their defence to assert a counterclaim. 
    Finally, the appellants contend that the scale and amount of Spence J.s costs
    award were unwarranted.

[16]

I
    would dismiss the appeal from the order of Roberts J.  The appellants agreed
    through their counsel to argue the motion for partial summary judgment.  In my
    view, the appellants cannot avoid the consequences of their decision to
    participate in the motion for partial summary judgment by pointing to inconsequential
    procedural irregularities.  Roberts J.s finding that the appellants breached
    the interim agreement is, in my view, supported by the evidence and is entitled
    to deference.  I see no reason to interfere.

[17]

I
    would allow the appeal from the order of Spence J.  In my view, striking the
    defence was a disproportionate response to the appellants conduct.  I would
    reinstate the defence.  I would also reduce the amount of costs the appellants
    were ordered to pay.

DECISIONS BELOW

Summary
    Judgment on Breach of Agreement  Roberts J., December 12, 2012, with
    Supplementary Endorsements, dated February 7, 2013 and March 13, 2013

[18]

For
    the period January to June 2011, the respondent was paid $2,282.78 by Canada
    Limousine for his work as a driver.  His pay was based on the companys ledger.
    The respondent took the position that an additional $17,830.70 was owed to him,
    as the ledger did not properly reflect his legal entitlements under the interim
    agreement.   To determine this position Roberts J. had to resolve, if possible,
    five issues.

[19]

The
    first issue concerned the fares attributable to the respondents driving 
    particularly additional account fares, cash fares, after midnight and no
    show fares  and expenses that were potentially reimbursable to the respondent
     particularly airport fees and 407 ETR fees. Roberts J. accepted the
    respondents run sheets as an accurate record of his driving services.  The
    run sheets were prepared contemporaneously and were partially corroborated by
    emails the appellants produced.  While the run sheets lacked key details, invoices
    that could be used to confirm, correct, and expand on the run sheets had been
    handed in to the companys office by the respondent and were therefore accessible
    only to the appellants.  In her December 12, 2012, reasons, Roberts J. ordered
    the appellants to produce these invoices to enable the parties to make
    submissions on additional accounts, cash fares, after midnight and no show
    fares, airport fees, and 407 ETR expenses.  The appellants did not produce most
    of these invoices.  Some 407 ETR invoices were provided but these failed to
    state whether the expense was incurred while driving a fare (reimbursable) or
    while driving alone (not reimbursable): they were therefore of no use. As a
    result, as stated in her February 7, 2013, endorsement, Roberts J. used the respondents
    run sheets and calculations, rather than the company ledger, to determine the
    respondents fares and reimbursements for airport fees and 407 ETR expenses.  This
    determination led to an additional $2,029.91 in damages being awarded as of
    March 13, 2013.
[2]

[20]

The
    second issue concerned a 25% corporate commission that was deducted from the
    respondents pay.
[3]
Roberts J. considered the evidence and found that the shareholders were only
    required to pay a 20% commission. Non-shareholder drivers were required to pay
    25%.  Since the respondent remained a shareholder, the motion judge ordered the
    appellants to reimburse the respondent for the 5% wrongly withheld.
[4]


[21]

The
    third issue concerned a deduction taken from the respondents pay for insurance
    on the SUV.  Roberts J. found that although the shareholders had personally
    paid the insurance on their respective sedans, the company had always paid the insurance
    on the SUV.  As previously noted, the interim agreement provided that the
    respondent was to have unrestricted access to the SUV to service client calls. 
    The agreement was silent as to who would pay for the insurance on the SUV. In
    Roberts J.s view, there was no basis upon which the appellants could unilaterally
    change the established manner in which the business operated. The respondent was
    therefore entitled to be reimbursed for this deduction, totalling $1,960.80.

[22]

The
    fourth issue concerned a deduction taken from the respondents pay in April
    2011 with respect to a bank loan.  The loan was used for corporate purposes. The
    respondent was not asked and did not agree to pay the expense.  Roberts J. reasoned
    that a corporation cannot unilaterally impose such an expense on a shareholder
    and ordered that this deduction, in the amount of $2,622.95, be reimbursed.

[23]

The
    final issue concerned a deduction from the respondents pay that was purportedly
    his share of the more than $25,000 in expert fees charged by Kalex Valuations
    Inc., the company that carried out the valuation of Canada Limousine contemplated
    by the interim agreement. In her March 13, 2013, endorsement, Roberts J. concluded
    that the resolution of this dispute had to wait for trial.

[24]

In
    summary, as of December 12, 2012, the damages for the appellants breach of the
    interim agreement were determined to be $4,583.75.  Pursuant to the order of March
    13, 2013, an additional $2,029.91 in damages was added, as well as an order
    that the appellants pay partial indemnity costs and disbursements of $8,580.65.
[5]


Endorsements  Roberts J.,
    November 4 and 6, 2013

[25]

In
    her November 4, 2013, endorsement, Roberts J. dismissed the appellants recusal
    motion, apparently heard on September 26, 2013, which included an allegation of
    racial bias towards the appellants then counsel.  Roberts J. also requested
    the parties final drafts of her December 12, 2012, order so she could settle
    the formal order before the hearing of the motion before Spence J. scheduled
    for November 7, 2013.

[26]

In
    her November 6, 2013 endorsement, Roberts J. ruled on the appellants argument
    that the damages were the liability of Canada Limousine, despite the fact that
    the December 12, 2012, reasons state, at para. 63, [t]he defendants shall
    repay to Mr. Koohestani the amount of $4,583.75.  The respondent had brought
    the motion against the appellants based on their breach of the interim
    agreement to which only the shareholders were parties. The appellants were therefore
    personally liable to the respondent.

Motion to Strike the Defence 
    Spence J., November 7, 2013

[27]

Spence
    J. rejected the appellants explanations for why they had failed to pay the
    damages and costs further to the December 12, 2012, order of Roberts J. and her
    two supplementary endorsements.  It was no excuse that the appellants could
    purportedly not afford to appeal the order.

[28]

Spence
    J. further held that no exceptional circumstances existed that would justify
    taking into account the respondents alleged liabilities to Canada Limousine.
    Set-off had not been raised before Roberts J. and, in any event, the damages
    and costs were against the appellants personally, not the company.  Even with the
    proposed set-off, there would still be moneys owing to the respondent.

[29]

Spence
    J. viewed the appellants conduct as an attempt to re-litigate Roberts J.s
    order and found this to be an abuse of process. The appellants conduct justified
    striking their statement of defence and denying their motion to amend their
    defence to assert a counterclaim.

[30]

As
    the respondent was completely successful and had made two offers to settle and the
    appellants had wasted the courts time and the respondents resources, Spence
    J. ordered the appellants to pay substantial indemnity costs in the amount of
    $32,000, inclusive of HST, plus disbursements of $2,445.97 and any HST on the disbursements.

ISSUES

[31]

The
    appellants, in their two appeals, raise the following issues:

A.

Appeal from the Order of Roberts J.:
    Summary Judgment on Breach of the Interim Agreement

1.

Did Roberts J. err in hearing the motion for partial summary judgment?

2.

Did Roberts J.
    err in finding breaches of the interim agreement?

B.

Appeal from the Order of Spence J.:
    Motion to Strike the Defence and Cross-Motion to add a Counterclaim

1.

Did Spence J. err in striking the statement of defence?

2.

Did Spence J.
    err in dismissing the appellants motion to add a counterclaim?

The appellants also seek
    to adduce fresh evidence consisting of affidavits to the effect that they did
    not pay the damages and costs ordered by Roberts J. based on the advice of
    their former counsel.

ANALYSIS

A.

Appeal
    from Roberts J.s Order

1.

Did
    Roberts J. err in hearing the motion for summary judgment despite the
    procedural irregularities?

[32]

The
    appellants submit that Roberts J. erred in hearing the motion for partial
    summary judgment.  They argue that the respondent failed to plead breach of the
    interim agreement and failed to serve a notice of motion under rule 37.01 of
    the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194. The hearing was
    disorganized and the appellants were not prepared to respond.

[33]

The
    appellants further argue that as the matter had been set down for trial, the
    respondent was required, under r. 48.04(1), to obtain leave to bring the motion. 
    If Roberts J. impliedly granted leave, she erred in doing so by not considering
    the relevant factors.  In particular, at the September 2012 hearing, there was
    no evidence tendered of any substantial or unexpected change in circumstances since
    the time the action was set down for trial in March 2012.  To the contrary, the
    respondents motion related to work performed from January 2011 to June 2011.

[34]

Due
    to the circumstances in which Roberts J. agreed to hear the motion, I find no
    merit in any of these procedural arguments.

[35]

On
    September 24, 2012, after the respondents counsel raised the possibility of a
    motion on breach of the interim agreement, Roberts J. explained that she was
    willing to deal with the issue the following day.  She then set out a proposed
    procedure to do so; namely, hearing oral evidence and resolving questions of
    fact on that evidence.  She concluded by asking, Does that make sense?  Appellants
    counsel replied, Yes.  Roberts J. then asked him, [D]o you have any other
    issues that you want to raise that we will deal with tomorrow?  Appellants
    counsel replied, No, Your Honour.

[36]

The
    following day, as counsel for the respondent proceeded with the motion, Roberts
    J. expressed concern that she would not be able to determine the damages even
    if she was able to find that the interim agreement had been breached. The
    following exchange then took place:

Roberts J.
:  [I]t would seem if you would sit
    down and go through line by line and get all the documents in front of you and
    if you have a copy of all the run sheets and the financial records and the
    calls which you say are in the defendants possession, I think it is going to
    be pretty clear whether or not your client has been paid or not.  And maybe
    what we do is you come back, if you want to, if you cant agree you come back
    in October and I will set up a date and you come back and argue the issue [of
    liability] in front of me. You go to a master for accounting.

Respondents counsel
:  I think thats an
    excellent suggestion.  And we might be more organized when we come before you,
bring a proper motion in October, give my friend the
    opportunity to respond
.

Roberts J.
:  I think that makes more sense. 
    Frankly, Mr. Barnwell [appellants counsel] if you cannot agree.  Now it might
    be...

Appellants counsel
:  I came in today to deal
    with the allegations that my clients have violated this interim agreement. 
    They make a lot of aspiration [
sic
] against the clients,
I am prepared to proceed
.

Roberts J.
: All right.  [Emphasis added.]

[37]

Later
    that day, appellants counsel again insisted that the dispute over the interim
    agreement be dealt with that day, noting that he had risen at 3 a.m. that
    morning to prepare and had brought witnesses to testify.

[38]

Against
    this background, I find no merit in the argument that the appellants were denied
    procedural fairness.  As the record shows, this argument is the exact opposite of
    the position the appellants, through their counsel, took before Roberts J. 
    While the appellants counsel may have been uncertain as to the scope of what
    the respondents counsel intended to assert about the interim agreement, he
    nonetheless insisted that the motion proceed, even after the respondents
    counsel offered to bring a proper motion.  Writing for the court in
R. v.
    Austin
(2006), 214 C.C.C. (3d) 38 (Ont. C.A.), at para. 14, Doherty J.A. warned
    that [a]rguments by appellate counsel that fly in the face of positions taken
    by counsel at trial quite properly attract judicial scepticism and resistance. 
    This is one such argument.

[39]

Rules
    2.01 and 2.03 afford a response to the appellants argument concerning
    procedural irregularities.  The words of Laskin J.A. in
Finlay v. Paassen
,
    2010 ONCA 204, 101 O.R. (3d) 390, at para. 14 are instructive:

Rule 2.01 reflects the general principle found in rule 1.04(1),
    which guides the interpretation of all the Rules: These rules shall be
    liberally construed to secure the just, most expeditious and least expensive
    determination of every civil proceeding on its merits. Rule 1.04(1) and rule
    2.01 are intended to do away with overly technical arguments about the effect
    of the Rules and orders made under them. Instead, these provisions aim to
    ensure that the Rules and procedural orders are construed in a way that
    advances the interests of justice, and ordinarily permits the parties to get to
    the real merits of their dispute.

[40]

Given
    the latitude afforded by the Rules against the backdrop of this record, I see
    no reason to interfere with the exercise of Roberts J.s discretion to
    accommodate the parties mutual request to use the days set aside for trial in
    a productive fashion.  In the circumstances the decision could only be said to have
    advanced the interests of justice.

[41]

I
    would not give effect to this ground of appeal.

2.

Did
    Roberts J. err in finding breaches of the Interim Agreement?

[42]

The
    appellants challenge all but $197.75 (the amount relating to cash fares) of the
    damage award Roberts J. made in the respondents favour.   The appellants argue
    that Roberts J. erred in her contractual interpretation, in finding breaches of
    the contract, and in failing to provide sufficient reasons.  The appellants do
    not quarrel with the quantum of damages ordered for each breach.

[43]

I
    would reject the appellants related arguments that Roberts J.s contractual
    interpretation was unreasonable and that her reasons were insufficient.  It is evident
    from reading her December 12, 2012, reasons that Roberts J. interpreted the interim
    agreement as reflecting the shareholders intention that past practices would
    continue.  The interim agreement was short, dealt with only four substantive
    issues, stated that the contract was to be executed in a commercially
    reasonable manner and in good faith, and was made in the midst of a dispute
    that had locked the respondent out of a small business that he had previously
    operated with the other two parties to the contract.  In this context, in the
    absence of express words to the contrary, it was entirely reasonable to conclude
    that an implied term of the contract was that the business would continue to
    operate as it had before the litigation commenced.  The motion judges interpretation
    of the agreement attracts deference:
Sattva Capital Corp. v. Creston Moly
    Corp.
, 2014 SCC 53, 373 D.L.R. (4th) 393, at paras. 50-55. I see no reason
    to interfere.

[44]

With
    this implied term in mind, Roberts J. considered the breaches alleged by the
    respondent.

[45]

The
    evidence supported Roberts J.s conclusion that, by deducting the SUV insurance
    premiums and a 25% corporate commission from the respondents pay, the
    appellants had disregarded longstanding practices.  I see no reason to interfere
    with Roberts J.s order that the appellants reimburse the respondent for these
    deductions.

[46]

The
    evidence supported Roberts J.s finding that the bank loan in issue was a
    corporate loan.  In my view, the finding of Roberts J. that the company, not
    the respondent, was responsible for any amounts owing under that loan was reasonable. 
    I see no reason to interfere with her order that the appellants reimburse the
    respondent for this deduction.

[47]

Finally,
    in my view, particularly given the failure of the appellants to produce the invoices
    despite repeated requests to do so, Roberts J.s decision to rely upon the run
    sheets and calculations of the respondent was reasonable.  I see no reason to
    interfere with the damages ordered with respect to the fares and reimbursable
    expenses.

[48]

In
    summary, I am of the view that Roberts J.s interpretation of the interim
    agreement was a reasonable one.  Her finding that the appellants had breached
    the contract on several occasions was supported by the evidence.

[49]

I
    would not give effect to this ground of appeal.

B.

Appeal from
    Spence J.s Order

1.

Did
    Spence J. err in striking the appellants statement of defence?

Fresh Evidence Motion

[50]

I
    will start with the motion to adduce fresh evidence as it is relevant to this
    aspect of the appeal. The proposed evidence is an affidavit sworn by Mr. Ali
    and one sworn by the appellants former counsel, Mr. Barnwell.  The import of
    the affidavits is that Mr. Barnwell, at all times, maintained the belief that the
    damages and costs Roberts J. ordered to be paid were the responsibility of
    Canada Limousine and not that of the appellants personally; Mr. Barnwell therefore
    advised his clients that they should, under no circumstances, pay the amounts themselves.

[51]

I
    would not admit the fresh evidence.  First, the proposed evidence could have
    been put before Spence J.  There is no explanation of why it was not other than
    the difficulties created by the fact that, in the motion before Spence J., Mr.
    Barnwell continued to represent the appellants. This problem was not
    insurmountable. Moreover, during argument before this court in support of the
    motion to admit fresh evidence, counsel for the appellants conceded that the
    proposed evidence could not reasonably be expected to have affected the result
    before Spence J. as the information was otherwise in the record. It follows
    that the proposed evidence does not meet two of the four tests set out in
R.
    v. Palmer
, [1980] 1 S.C.R. 759.

Motion to Strike the Statement of
    Defence

[52]

I
    now turn to the appeal from the order striking the statement of defence.  I am
    satisfied that the order must be set aside.

[53]

It
    was open to Spence J. to consider striking the appellants defence based on
    their failure to pay the amounts ordered by Roberts J: rr. 57.03(2) and
    60.12(b).  First, there was no credible dispute that the amount was owed by the
    appellants personally.  Second, the record demonstrated that the appellants,
    rather than appeal the December 12, 2012, order, had spent the better part of a
    year engaging in what could only be described as a series of collateral attacks
    on the order.  The appellants cross-motion before Spence J. to vary Roberts
    J.s order was yet another skirmish in this campaign.  Third, the appellants
    ongoing communication with and appearances before Roberts J. were not only
    suggestive of efforts designed to avoid paying the damage award and costs order
    but also misguided and disrespectful. I refer specifically to conduct
    including:

·

multiple unsolicited communications from the appellants counsel
    directly to Roberts J. attempting to re-argue the motion;

·

attempts in submissions on costs and in submissions on settling
    the formal order to re-argue the merits;

·

allegations of bias and later racial bias against Roberts J.
    leading to a recusal motion in September 2013;

·

unreasonable attempts to have respondents counsel made personally
    liable for costs.

[54]

Notwithstanding
    the legitimate concerns raised before Spence J., my difficulty with his decision
    to strike the appellants defence is that he failed to apply the principles
    relevant to such a request, particularly those set out by this court in
Bell
    ExpressVu Limited Partnership v. Corkery
, 2009 ONCA 85, 94 O.R. (3d) 614.
    In
Bell ExpressVu
, at para. 35, the majority identified striking out a
    defence as a severe remedy and made it clear that it should generally not be imposed
    as a remedy of first resort.  The defaulting party should, at least, be provided
    with an opportunity to cure the default.

[55]

Such
    was not done in this case.

[56]

This
    failure is of particular note given the order of Roberts J. was not finally
    settled until November 6, 2013, the day before the motion to strike. The record
    suggests to me that it was the appellants recusal motion and on-going attempts
    to re-argue the merits that led to such profound delay in settling the terms of
    the order.  Nonetheless, the November 6, 2013, endorsement indicates that on
    that day a non-trivial change was made to the December 12, 2012 order  namely
    the removal of any reference to declaratory relief.  The respondent has not
    disputed that the time for appealing the order continued to run when the
    parties appeared before Spence J.  Given the on-going willingness of Roberts J.
    to hear further submissions and alter the order into November 2013, and the
    extant right to appeal that order when the motion was argued before Spence J.,
    it is possible that the appellants did not fully appreciate the peril of not
    paying the damages and costs ordered by Roberts J.

[57]

In
    addition to the primary principle identified in
Bell ExpressVu
, - that
    striking out a defence should not be the remedy of first resort, additional factors
    should be taken into account in deciding whether to strike a defence for
    failure to comply with court orders.

[58]

First,
    the action should be examined with particular attention to the merits of the defence:
Bell ExpressVu
, at para 36. The pleading and any evidence relevant to
    the defence may demonstrate a strong defence supporting the conclusion that the
    interests of justice warranted finding another way to sanction the misconduct. 
    On the other hand, a blatantly unmeritorious defence may give rise to the inference
    that the defendants refusal to comply with a court order is part of a
    deliberate strategy to delay a decision on the merits  conduct that may
    justify the imposition of a more severe sanction.

[59]

In
    my view, it cannot be said that the appellants defence in this case is obviously
    without merit.

[60]

Second,
    the context of the misconduct relied upon is relevant to the determination of a
    response that is not only proportional to the severity of the misconduct but
    also in keeping with the overarching objectives that guide the application of
    the rules; namely, that set out in r. 1.04 that the rules should be interpreted
    to secure the just determination of each civil proceeding on its merits.

[61]

In
    this case, the misconduct that led to the striking of the defence took place in
    the context of a peripheral dispute involving a relatively small amount (just
    over $15,000) in relation to the amount in issue, at least as pleaded (over
    $680,000).   See
Tarion Warranty Corp. v. 1486448 Ontario Inc.
, 2012 ONCA
    288, 2012 CarswellOnt 5355.

[62]

Third,
    in some cases the record may indicate that it was counsel for the defaulting
    parties rather than the parties themselves who should bear primary
    responsibility for the misconduct in issue.  As stated by Sharpe J.A., writing
    for the court in
Marché DAlimentation Denis Thériault Ltée v. Giant Tiger
    Stores
, 2007 ONCA 695, 87 O.R. (3d) 660,  at para. 28, The law will not
    ordinarily allow an innocent client to suffer the irrevocable loss of the right
    to proceed by reason of the inadvertence of his or her solicitor.

[63]

Here,
    even without the proposed fresh evidence, the record before Spence J. points to
    Mr. Barnwell as the guiding (although hardly inadvertent) force behind the
    appellants failure to comply with Roberts J.s order.  The fact that much of
    what concerned Spence J. was conduct that lies at the feet of their former
    counsel does not insulate the appellants from the consequences of such conduct. 
    However, in my view, it is relevant to the determination of an appropriate
    sanction.

[64]

The
    failure of Spence J. to take these factors into account disentitles his
    decision to the deference it would normally attract.  I would not sanction the
    appellants failure to comply with the order of Roberts J. and associated
    conduct by striking the defence.  My review of the record demonstrates a misguided
    refusal to accept the result of the motion for partial summary judgment rather
    than an abuse of process.   In this light and in the light of my other
    observations set out above, I would impose a less draconian remedy.  I would
    set aside the order striking the statement of defence on the following terms. 
    I would order that the amounts owing under the order of Roberts J., including
    costs and post-judgment interest, be paid within 30 days of the release of
    these reasons, failing which the respondent would be entitled to move to strike
    out the statement of defence.

2.

Did
    Spence J. err in dismissing the appellants motion to amend their

statement of defence by
    adding a counterclaim?

[65]

By
    striking the defence, the issue of the counterclaim became moot before Spence J.

[66]

My
    conclusion that I would reinstate the defence would also restore the
    appellants right to seek leave to amend their defence by adding a
    counterclaim.  This issue, however, cannot be resolved here as, contrary to
    normal practice in a motion for leave to amend a pleading, the appellants have
    not provided a draft proposed counterclaim.  Since pleadings have been closed,
    the appellants must have the consent of the other parties to add a counterclaim
    or obtain leave of the court: rr. 27.07(1) and 26.02. Further, any proposed
    counterclaim must contain a legally tenable claim that is not statute-barred. 
    Given the history of these proceedings thus far, I would add a caution that any
    proposed counterclaim must not address issues that have been determined by
    Roberts J.  In other words, care must be taken that a proposed counterclaim
    does not amount to a collateral attack on Roberts J.s order.

DISPOSITION

[67]

In
    the result, I would dismiss the appeal from the order of Roberts J.

[68]

I
    would allow, in part, the appeal from the order of Spence J. relating to the
    order striking out the statement of defence, in accordance with the terms set
    out above.

[69]

I
    would dismiss the appeal from the order of Spence J. dismissing the appellants
    request to amend their defence to add a counterclaim without prejudice to their
    being able to move under the appropriate rules for leave to add a counterclaim.

[70]

My
    proposed disposition alters the result before Spence J.  In the circumstances,
    I would set aside his order as to costs.  Given the divided success, I would
    award the respondent his costs of the motion before Spence J. in the amount of $2,500,
    plus disbursements and applicable taxes.

[71]

Success
    has also been divided in this court but the overall outcome favours the
    respondent.  I would therefore order the appellants to pay the respondents
    costs of these appeals fixed in the amount of $10,000, inclusive of
    disbursements and applicable taxes.  These costs include the costs of the
    motion before Hourigan J.A. that consolidated the two appeals.

Released: January 29, 2015 (G.E.)


Gloria
    Epstein J.A.

I
    agree K. van Rensburg J.A.

I
    agree M.L. Benotto J.A.





[1]
In the statement of claim, s. 246 of the
Business Corporations Act
,
    R.S.O. 1990, c. B.16, is pleaded and relied upon, indicating that the
    respondent has added Canada Limousine as a plaintiff because he intends to seek
    leave to bring a derivative action.   His counsel confirmed this intention
    before Roberts J. on September 24 and 25, 2012. But, there is no evidence that
    the respondent has yet been granted leave to do so. I therefore do not refer to
    Canada Limousine as a party.



[2]
In her February 7, 2013, endorsement, Roberts J. accepted the respondents calculation
    of the driver revenue that was owed to him by the appellants.  But, she delayed
    making a final determination on the driver revenue payable until the issue of
    the Kalex expert fees had been decided.  In her March 13, 2013, endorsement,
    Roberts J. held that the expert fees issue could not be decided on the evidence
    before her and would be left to trial.



[3]
The parties initially disagreed about a 5% additional commission on fare income
    exceeding $5,000 in April and May 2011.  In the February 7, 2013, endorsement,
    Roberts J. noted that she erred on this issue in her December 12, 2012, reasons. 
    The revised calculations the respondent provided, and which Roberts J.
    accepted, included the additional 5% commission payable to Canada Limousine on
    driver revenue exceeding $5,000 in a month.



[4]
This amount formed part of the additional $2,029.91 in damages awarded as of
    March 13, 2013.



[5]
In her February 7, 2013, endorsement, Roberts J. accepted the respondents
    calculation of the driver revenue that was owed to him by the appellants.  But,
    she decided not to make a final determination on the driver revenue payable
    until the issue of the Kalex expert fees had been determined.


